[J-68-2015]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LEHIGH VALLEY DUAL LANGUAGE          No. 43 MAP 2015
CHARTER SCHOOL,
                                     Appeal from the Order of the
                Appellee             Commonwealth Court at No. 2010 CD
                                     2013 dated July 22, 2014, reconsideration
                                     denied September 10, 2014, Reversing
           v.                        and Remanding the order from the State
                                     Charter School Appeal Board at No. 2013-
                                     07 dated October 23, 2013.
BETHLEHEM AREA SCHOOL DISTRICT,

                Appellant


                                 ORDER


PER CURIAM                                    FILED: September 28, 2015
    AND NOW, this 28th day of September, 2015, the Application to Dismiss is

GRANTED.